Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-15 are pending in the Claim Set filed 2/28/2022.
Claims 2 and 3 (Group I) and 14 and 15 (Group II) are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022.
Herein, claims 1 and 4-13 are for examination to the extent that they read on Applicant’s elected species: (i) hydroxyalkyl cellulose (thickening agent) and (ii) polymetaxylidene aminoguanidine (polymeric guanidine).

Election/Restriction
Applicant's election with traverse of Group I: claims 1-13, in the reply filed on 2/28/2022 is acknowledged. The traversal is on the grounds that the teachings of Ahmed (WO2008031105) and Chung-Ye USP 5512289) as disclosed in the PCT Restriction Requirement filed 10/28/2021 fail to make obvious instantly claimed invention. This is not found persuasive in view of the New Grounds of Rejection as set forth below that is particularly directed to Applicant’s elected species. Restriction requirement is still deemed proper and is therefore made FINAL.
For the species election, Applicant hereby elects for Species A, PMAG (polymetaxylidene aminoguanidine) and for species B, hydroxyalkyl cellulose (claim 7) (thickening agent).
	It is acknowledged that elected species: hydroxypropyl cellulose is recited claim 7.
However, it does not appear that Applicant’s elected species: PMAG (polymetaxylidene aminoguanidine), is recited in claims 2 or 3 (presented below):
Claim 2. (Original) The composition as claimed in claim 1, characterized in that the polymeric guanidine biocide is a polyalkylene guanidine, preferably a polyoxyalkylene guanidine.

Notably, Specification on page 3, lines 34-38, states that “Alkylene” may be a Cl-C8 alkyl, most preferably; a C2-C6 alkyl such as ethyl, propyl, butyl, methylpropyl, pentyl, which may or may not be branched.

Claim 3. (Original) The composition as claimed in claim 2, characterized in that the polymeric guanidine biocide is selected from polyhexamethylene guanidine; poly[2-(2-ethoxy) ethoxy ethyl guanidinine; polytriethyleneglycol guanidine; polyethyleneglycol guanidine; polyoxypropylene guanidine; polyoxyethylene guanidine;

since polymetaxylidene aminoguanidine (elected species) contains a meta-xylidine moiety, i.e., a substituted aromatic group. Notably, Specification states on page 5, lines 33-37, that polymeric guanines in the examples of WO2014/113835 and WO2016015081 are particularly preferred, the polymeric guanidine polymetaxylidene aminoguanidine (PMAG) is particularly preferred in all aspects of the present invention.  
	WO2016015081 by Pretsch (page 15) teaches a polymeric guanidine as shown below (Example 3):

    PNG
    media_image1.png
    152
    449
    media_image1.png
    Greyscale

that obviously contains meta (1, 5-methlylene substituent) on a phenyl group (R1), which reasonably represents the chemical structure of PMAG (polymetaxylidene aminoguanidine) that is Applicant’s elected species. However, the polymeric guanidine: polymetaxylidene aminoguanidine, is not represented (recited) in claims 2 or 3 of the Claims Set filed 2/28/2022. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/02/2021 and 7/31/2020 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 9 and 10 contain parenthetical subject matter as follows:
Claim 8 recites in part: comprises 0.05% to 10% (by weight) of polymeric guanidine biocide.
Claim 9 recites in part: comprises 0.05% to 8% (by weight)
of alkylphenoxypolyethoxyethanol spermicide.
Claim 10 recites in part: comprises 1% to 95% (by weight) of thickening agent.
	It is unclear whether the subject matter embraced by the parentheses is intended to be a claim limitation or is an option. For instance: the parenthetical phrase: (by weight), may be a claim limitation that defines a specific unit of measurement: by weight; otherwise, the parenthetical phrase may be further interpreted as an optional limitation, such that claims 8-10 may be interpreted to comprise different units of measurement, e.g., by volume; or weight/volume.  
	To clarify the claimed subject matter of claims 8-10: 
the parentheses should be deleted (strike-through), for example, as follows:
		Claim 8 in part: 0.05% to 10% 
     polymeric guanidine biocide.
Claim 9 in part: 0.05% to 8% 
Claim 10 in part: 1% to 95% 
	
For examination purposes, claims 8-10 are interpreted as follows:
Claim 8: 0.05% to 10% by weight of polymeric guanidine biocide;
Claim 9: 0.05% to 8% by weight of alkylphenoxypolyethoxy ethanol spermicide;
Claim 10: 1% to 95% by weight of thickening agent,
	
which is consistent with claim 13 in the Claim Set filed 2/28/2022 that recites: all as a % by weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 5, 7, 11, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 5, 7, 11, 12 and 13, the phrase ‘preferably’ in claims 4 (recited 3 times), 7 (recited 2 times), 11, 12 and 13 and the phrase ‘for example’ (claim 7) render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Description of preferences and/or examples are properly set forth in the specification rather than the claims. If stated in the claims, preferences or examples can lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d). The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds’. In re Hammack, 427 F 2d. 1378, 1382, 166 USPQ 204, 208 (CCPA 1970). In re Knowlton 481 F 2d. 1357, 1366, 178 USPQ 486, 492 (CCPA 1973). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-10, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung-Ye (USP 5512289, cited in IDS filed 7/31/2020) [Chung-Ye] in view of Pretsch et al (WO2016015081, Pub. Date: 4 February 2016, PCT/AT20150500187; in reference to the English Translation US20170224723, PCT. No. PCT/AT20150500187) [Pretsch], Sokal et al (US20080051740] [Sokal] and Shanbrom (USP 5545401) [Shanbrom].
Instant Claims
The transitional term comprising, which is synonymous with ‘containing’ or ‘characterized by’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (‘like the term ‘comprising,’ the term ‘containing’ is open-ended.).

Regarding claims 1, 4-10 and 12,
Chung-Ye teaches a personal lubricant composition containing an antiviral alkylphenoxy polyethoxyethanol spermicide, preferably, e.g., nonoxynol-9 (col.3, lns.19-25) (nonoxynol-9 is disclosed in Specification on page 7; and, claimed in instant claims 1 and 6), a water-soluble polymer gel matrix, preferably, e.g., hydroxyalkyl cellulose (elected species: thickening agent)(recited in claims 1 and 7), in an amount between about 0.1-10 weight percent (col.2, lns.43-63), which lies within the claimed range and also reads on a thickening agent as disclosed in Specification on page 8; accordingly, hydroxyalkyl cellulose as taught by Chung-Ye reads on a thickening agent, as claimed (compounds can be used for varied purposes and identified for multiple applications and uses, however, their physical properties are inherent because a chemical composition and its properties are inseparable (if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present; In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990. Moreover, Chung-Ye teaches that hydroxyethyl cellulose also provides vaginal moisturization and lubrication (col.1, lns.45-52). Thus, it would be obvious to include hydroxyethyl cellulose (elected species) together with the antiviral alkylphenoxy polyethoxyethanol spermicide, nonoxynol-9, in view of the teachings of Chung-Ye. Furthermore, Chung-Ye teaches the spermicidal compositions of this invention may be dispersed by use of a pharmaceutically acceptable vehicle, wherein water is the vehicle (col.4, lns.28-38).
Chung-Ye teaches when the composition of this invention is a personal lubricant in the form of a gel, it comprises: about 0.5 to about 5 percent by weight hydroxyalkyl cellulose water-soluble polymer (reads on claim 10); about 0.5 to about 5 percent by weight alkylphenoxy polyethoxyethanol spermicide, e.g., nonoxynol-9 (reads on claim 9); about 10 to about 40 percent by weight propylene glycol (reads on humectant, as claimed in claim 12); and about 50 to about 85 percent by weight water (col.5, lns.28-41). 
Further, Chung-Ye teaches the composition of this invention is a clear lubricious gel comprising: preferably, about 2 to about 3 weight percent nonoxynol-9 (reads on alkylphenoxy polyethoxyethanol); about 2 to about 3 weight percent hydroxyethyl cellulose (reads on thickening agent); and, about 10 to about 20 weight percent of propylene glycol (reads on humectant), all of these amounts lie within the claimed amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. 
Chung-Ye differs from the claims in that the document does not teach that the composition contains at least one polymeric guanidine biocide and/or salt thereof: polymetaxylidene aminoguanidine (PMGA) (elected species) or salt thereof, as recited in instant claims 1, 4, and 5.
However, Pretsch, Sokal and Shanbrom, as a whole, cure the deficiencies.
Pretsch teaches polyguanidines and also their use as antimicrobial or antiinfective agents (Abstract; [0001]; [0005-0007]; [0028]; See entire document). Pretsch teaches that these polymers and acid addition salts thereof comprise biocides against bacteria, viruses and fungi [0008]. Pretsch teaches acid addition salts with the amino or imino groups present in the molecule, for example, preferably in the form of a hydrogen halide, e.g. HCl or HBr, or a sulfonic acid, e.g. CH3SO2OH (MsOH) [0038] (reads on claim 4). Pretsch teaches a polymeric guanidine as shown below ([0073]; Example 3):


    PNG
    media_image1.png
    152
    449
    media_image1.png
    Greyscale

having meta (1, 5-methlylene substituent) on a phenyl group (R1), wherein n ≥ 2 ([0023]; claim 1) (reads on mean MW is 200-10000 Da recited in claim 5) representing the chemical structure of PMAG (polymetaxylidene aminoguanidine), which is Applicant’s elected species (instant claims 1 and 3-10 and 12). Also, Pretsch provides test results for Example 3 (PMAG), wherein PMAG (Example 3, [0073]) clearly shows anti-infective effects against several multi-resistant bacteria, fungi and viruses [0123], so that PMAG shows excellent activity against gram-positive as well as gram-negative pathogens [0124]. Moreover, Pretsch teaches that PMAG shows very low toxicity at the concentrations at which PMAG exhibits excellent antimicrobial activity, as is shown by the proportion of surviving cells of the exposed HaCaT cell line as cell model on the Y axis ([0126]; See Fig. 1), wherein the test concentrations are provided at 0.5%, 0.25%, 0.125% [0120] (reads on claim 8).
Thus, Pretsch teaches polymetaxylidene aminoguanidine (PMAG) (elected species) provides excellent anti-infective effects against multi-resistant bacteria, fungi and viruses at concentrations where PMAG demonstrated very low toxicity. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that polymetaxylidene aminoguanidine (PMAG) is an effective microbiocide and would have been motivated to provide PMAG in a pharmaceutical composition for anti-effective treatment against multi-resistant bacteria, fungi and viruses. 
Sokal teaches a vaginal delivery system for the treatment of sexually transmitted infections comprising releasing a therapeutic formulation (Abstract; [0006]; [0009]; See entire document). Sokal teaches that the therapeutic agents included in the formulation comprise vaginal spermicides, vaginal microbicides, antibacterial agents, antifungal agents, antiviral agents and combinations thereof [0013]; claims 1-2). Also, Sokal teaches that the formulation comprises a thickening agent [0012]. Particularly, Sokal teaches representative spermicidal formulation comprising 0.95% nonoxynol-9, however, nonoxynol-9 has been shown to increase the risk of HIV infection, so there is a search for a dual action spermicide/microbiocide [0147].
Shanbrom teaches a virucidal, spermicidal vaginal gel consisting essentially of povidone iodine and a method of preventing sexual transmission of disease (Title; Abstract; col.1, lns.1-14; col.3, lns.20-34; See entire document). Notably, Shanbrom teaches that nonoxynol-9 is widely used as a spermicide but has limited antibiotic activity and fails to kill or inactivate papillomavirus (col.2, lns.6-9). Shanbrom teaches that the use of povidone iodine in vaginal preparations in spermicidal preparations in controlling infections provided by sexual transmission (col.4, lns.19-28). Shanbrom teaches that povidone-iodine based spermicide-microbicides, no satisfactory product has been developed and frequent regular use of povidone iodine products frequently results in irritation of the vaginal membrane and considerable discomfort to the user (col.4, lns.54-64), however, low molecular weight povidone with iodine helps to reduce the tendency of iodine to irritate the vaginal membrane, wherein the composition is applied as a gel into the vagina as a lubricant, spermicide and virucide (col.5, lns.48-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the personal lubricant composition containing an antiviral alkylphenoxy polyethoxyethanol spermicide, e.g., nonoxynol-9, as taught by Chung-Ye to further comprise an antimicrobial agent (i.e., microbicide) in order to provide a formulation comprising both a spermicide agent and microbiocide compound. One skilled in the art would have been motivated to do so because the need for a dual action formulation comprising a spermicide/microbiocide would be beneficial to both males and females, since, for instance, nonoxynol-9 (spermicide) has limited antibacterial activity by itself and nonoxynol-9 has been shown to increase the risk of HIV infection and it is inactive against papillomavirus as made evident by the teachings of Sokal and Shanbrom, as a whole. Notably, Shanbrom teaches a spermicide-microbicide composition comprising nonoxynol-9 and povidone iodine combination, however, frequent regular use of povidone iodine products frequently results in irritation of the vaginal membrane and considerable discomfort to the user wherein low molecular weight povidone is required to reduce this unfavorable affect. However, Pretsch teaches polymetaxylidene aminoguanidine (PMAG) (elected species) and acid addition salts thereof are effective against bacteria, viruses and fungi and provide very low toxicity at the concentrations at which PMAG exhibits excellent antimicrobial activity.
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a chemical composition containing at least one polymeric guanidine biocide, e.g., PMAG (elected species), and at least one alkylphenoxypolyethoxyethanol spermicide, e.g., nonoxynol-9 (recited in claim 6), in aqueous solution, e.g. water, and at least one thickening agent, e.g., hydroxyalkyl cellulose (elected species) in view of the teachings of Chung-Ye, Pretsch, Sokal and Shanbrom, as a whole, while having a reasonable expectation of success.
Regarding claim 13,
Claim 13 recites the composition of claim 1, characterized in that the composition contains the following:
polymeric guanidine biocide (polymetaxylidene aminoguanidine: elected species) in 0.05% to 10%; 
humectant, e.g., propylene glycol, 5% to 15%; 
alkylphenoxypolyethoxyethanol spermicide, e.g., nonoxynol-9 (recited in claim 6) 0.05% to 10%,
thickening agent (hyroxyalkyl cellulose: elected species) 1% to 10%;
all by weight 
preferably further containing:
Acidum Ascorbicum 0% to 3%;
sodium hydroxide 0% to 2%;
citric acid 0% to 4%:
Aqua purificata (water) remainder to 100%
all as a % by weight.

As discussed above,
Pretsch teaches a composition comprising:
polymetaxylidene aminoguanidine (polymeric guanidine biocide) 0.5% by weight;
Chung-Ye teaches a composition comprising:
propylene glycol (humectant) about 10-20% by weight;
nonoxynol-9 (alkylphenoxypolyethoxyethanol) about 2-3% by weight;
hydroxyethyl cellulose (thickening agent) about 2-3% weight;
dispersed in water 50-80% by weight;
Therefore, all of the percent weight amounts of the components listed above overlap or lie inside the claimed ranges as recited in claim 13.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Notably, Acidum Ascorbicum is present in 0%, sodium hydroxide 0%, and citric acid is present in 0%, so that these components are not required to be contained in the claimed composition as recited in claim 13.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a chemical composition as recited in claim 13 in view of the teachings of Chung-Ye, Pretsch, Sokal and Shanbrom, as a whole, having a reasonable expectation of success.

Thus, all the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
From the teachings of the cited references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chung-Ye, Pretsch, Sokal and Shanbrom, as a whole.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung-Ye (USP 5512289, cited in IDS filed 7/31/2020) [Chung-Ye] in view of Pretsch et al (WO2016015081, Pub. Date: 4 February 2016, PCT/AT20150500187; in reference to the English Translation US20170224723, PCT. No. PCT/AT20150500187) [Pretsch], Sokal et al (US20080051740] [Sokal] and Shanbrom (USP 5545401) [Shanbrom] as applied to claims 1, 4-10, 12 and 13 above and further in view of Shihata (USP 5778886) [Shihata] and Borgman et al (US20040180965) [Borgman].
The teachings of Chung-Ye, Pretsch, Sokal and Shanbrom, as a whole, have been described above.
Chung-Ye, Pretsch, Sokal and Shanbrom differ from the claims in that the documents do not teach that the composition is in a single dose form in a quantity of 1 mL to 5 mL, as recited in claim 11.
However, Shihata and Borgman, as a whole, cure the deficiencies.
Shihata teaches vaginal compositions comprising a spermicidal agent, e.g., nonoxynol-9 (Abstract; col.3, lns.32-44; See entire document). Shihata teaches that nonoxynol-9 is the most commonly used spermicide in the United States due to its safety and efficacy and is preferred. It is known to prevent the transmission of sexually transmitted diseases (col.4, lns.6-10). Shihata teaches that the concentration of spermicidal chemical, e.g., nonoxynol-9, will fall within the parameters of about 1% to about 28% by weight, wherein when the base or carrier is a gel, the spermicide concentration will range from about 1% to about 5% by weight (col.4, lns.52-67). Shihata teaches one application of a gel should provide 50 to 500 mg of spermicide, the preferred range being 80 to 150 mg, the preferred amount being 100 mg. Moreover, Shihata teaches that the contraceptive compositions are packaged in single-dose-unit containers, wherein the pre-measured single-dose units further protect the vagina by eliminating excessive and potentially irritative overdosing associated with traditional methods of application, wherein the packaging also preserves the sterility and stability of the composition until the moment of use. Furthermore, Shihata teaches a single-dose-unit that is prepackaged in a container having a volume of approximately 4-8 ml, optimally about 5 ml (col.5, lns.52-67 to col.6, lns.1-32).
	Borgman teaches pharmaceutical compositions for vaginal infections (Abstract; See entire document). Borgman teaches a presently preferred technique for contacting the vagina with a gelled pharmaceutical composition is to extrude the gelled composition through a tubular applicator from a storage vessel, such as a syringe, squeezable tube, or the like, into the patient's vagina.  The volume of gelled composition so contained within such vessel is conveniently and preferably selected so as to constitute a single dose, so as to facilitate administration of a desired controlled dose to the patient's vagina.  The storage vessel is initially sealed, but is opened at the time of use. Another presently preferred method of 
application is a pre-filled single unit-dose vaginal applicator that can be disposed of after the unit dose is dispensed therefrom [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the pharmaceutical composition as taught by the cited prior art references in a single dose form, wherein provided in a quantity of 1 mL to 5 mL, wherein a technique for contacting the vagina with a gelled pharmaceutical composition is to extrude the gelled composition through a tubular applicator from a storage vessel, such as a syringe, squeezable tube, wherein the pre-filled single unit-dose vaginal applicator is disposed of after the unit dose is dispensed therefrom in view of Shihata and Borgman, as a whole; which makes prima facie obvious providing a single dose of pharmaceutical composition comprising spermicides in a pipette. One skilled in the art would have been motivated to do so in order to facilitate administration of a desired controlled single dose to the patient's vagina of a pharmaceutical composition comprising a spermicide/microbiocide, wherein the packaging would preserve the sterility and stability of the composition until the moment of use as taught by Shihata and Borgman, as a whole.
From the teachings of the cited references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Chung-Ye, Pretsch, Sokal and Shanbrom, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626